The statement, by the defendant's counsel in his argument to the jury, that if they knew how the plaintiff and his father and brother "are regarded in the vicinity in which they live . . . he would be willing to submit the case without argument," was, in effect, a declaration that the reputation of the plaintiff and his witnesses was bad in the vicinity of their homes, and was known to be such by the counsel himself. This declaration, not being evidence, was plainly without the bounds of legitimate advocacy, and from its character inevitably tended to prejudice the plaintiffs' case, and to deprive him of that fair and impartial trial to which all parties are entitled as of right. When, therefore, objection was made, counsel was bound to do everything necessary to be done to rectify his wrong. He was legally and equitably bound to prevent his statement having any effect upon the verdict. This he could not do without explicitly and unqualifiedly acknowledging his error, and withdrawing his statement in a manner that would go as far as any retraction could go to erase from the minds of the jury the impressions his statements were calculated to make. . . . It was his duty to request the court *Page 525 
that they should be instructed that the unsworn statement was not evidence, and could have no weight in favor of the party improperly making it. The other party does his duty when he objects to the wrong inflicted upon him, and does not allow it to be understood that he waives his objection. Bullard v. Boston  Maine Railroad, 64 N.H. 27, 32. But counsel did nothing to rectify his wrong. He neither retracted his statement nor requested the court to instruct the jury to disregard it, and, so far as appears, they were not so instructed. The first exception is therefore sustained. See, generally, Hillard v. Beattie, 59 N.H. 462; Cross v. Grant, 62 N.H. 675; Martin v. State, 63 Miss. 505 — S.C., 56 Am. Rep. 812, and note. The remaining exception need not be considered.
Verdict set aside.
SMITH, J., did not sit: the others concurred.